As filed with the Securities and Exchange Commission on July 2, 2013 Registration No. 333-132059 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ROEBLING FINANCIAL CORP, INC. (Exact name of Registrant as specified in its charter) New Jersey 55-0873295 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Route 130 South and Delaware Avenue Roebling, New Jersey 08554 (609) 499-9400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Roebling Financial Corp, Inc. 2006 Stock Option Plan Roebling Bank 2006 Restricted Stock Plan (Full title of the plans) Janice A. Summers Executive Vice President and Chief Financial Officer Route 130 South and Delaware Avenue Roebling, New Jersey 08554 (609) 499-9400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Richard Fisch, Esq. Joan S. Guilfoyle, Esq. Spidi & Fisch, PC 1227 25th Street, N.W., Suite 200 West Washington, D.C.20037 (202) 434-4660 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyx Deregistration of Securities Roebling Financial Corp, Inc. (the “Company”) is filing this Post-Effective Amendment No. 1 in order to deregister certain shares of its common stock, $0.10 par value per share (the “Common Stock”), that were previously registered by the Company pursuant to its Registration Statement on Form S-8 filed with the Securities and Exchange Commission on February 27, 2006 (Registration Statement No. 333-132059) (the “Registration Statement”).The Registration Statement registered 127,506 shares of the Common Stock of the Company issuable under the Roebling Financial Corp, Inc. 2006 Stock Option Plan and the Roebling Bank 2006 Restricted Stock Plan. Pursuant to the Agreement and Plan of Merger, dated as of December 28, 2012, by and among the Company, Roebling Bank, TF Financial Corporation (“TF”) and 3rd Fed Bank (the “Agreement”), the Company is being merged with and into TF, to be effective on July 2, 2013 (the “Merger”), and Roebling Bank, the wholly-owned subsidiary of the Company, is being merged with and into 3rd Fed Bank, the wholly-owned subsidiary of TF. In connection with the Merger, the Company has terminated the offering of its Common Stock, including any Common Stock underlying options, that was registered under the Registration Statement.In accordance with an undertaking made by the Company in Part II of the Registration Statement to remove from registration by means of a post-effective amendment any of the securities that had been registered for issuance that remain unsold at the termination of the offering, the Company hereby amends the Registration Statement to remove from registration all shares of the Company’s Common Stock registered but remaining unsold as of the date hereof, if any, under the Registration Statement and to terminate the effectiveness of the Registration Statement. 1 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Roebling, State of New Jersey, on July 1, 2013. ROEBLING FINANCIAL CORP, INC. By: /s/ R. Scott Horner R. Scott Horner President and Chief Executive Officer (Duly Authorized Representative) Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to the Registration Statement has been signed by the following persons in the capacities indicated as of the date indicated. Signature Title Date /s/ R. Scott Horner R. Scott Horner President and Chief Executive Officer (Principal Executive Officer) July 1, 2013 /s/ Janice A. Summers Janice A. Summers Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) July 1, 2013 /s/ John J. Ferry John J. Ferry Director and Chairman of the Board July 1, 2013 /s/ Mark V. Dimon Mark V. Dimon Director and Treasurer July 1, 2013 /s/ Joan K. Geary Joan K. Geary Director and Secretary July 1, 2013 /s/ John A. LaVecchia John A. LaVecchia Director and Vice Chairman July 1, 2013 /s/ George Nyikita George Nyikita Director July 1, 2013 /s/ Robert R. Semptimphelter, Sr. Robert R. Semptimphelter, Sr. Director July 1, 2013
